Citation Nr: 0913072	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  08-00 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a pinched 
nerve in the neck.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from November 1971 to February 
1972.  

In February 1974, the Board of Veterans' Appeals (Board) 
denied service connection for a pinched nerve of the neck.  

By rating action in June 1985, the RO denied the Veteran's 
request to reopen the claim of service connection for a 
pinched nerve of the neck.  The Veteran and his 
representative were notified of this decision and did not 
appeal.  

This matter comes before the Board on appeal from an April 
2007 decision by the RO which reopened the Veteran's claim 
and denied service connection for a pinched nerve in the neck 
on the merits.  A hearing at the RO was held in July 2000.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The evidentiary record showed that the Veteran's appeal was 
certified to the Board on December 24, 2008.  In a letter 
received in January 2009, the Veteran requested a hearing 
before a member of the Board in Washington, DC.  In March 
2009, the Veteran was notified by VA that he was scheduled 
for a hearing in Washington, DC on April 29, 2009.  In a 
letter received on March 17, 2009, the Veteran requested to 
reschedule the hearing and asked that it be held before a 
member of the Board at the RO.  

Inasmuch as the Veteran's request to reschedule was received 
within 60 days of notification of the scheduled hearing and 
more than two weeks prior to the hearing date, the Veteran's 
request will be granted.  As such, the appeal is referred 
back to the RO for appropriate action as provided for under 
38 C.F.R. § 20.704(c) (2008).  

Accordingly, this case must be REMANDED to the RO for the 
following action:  

The Veteran should be scheduled for a 
Travel Board hearing before a member of 
the Board, as soon as practicable.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

